        Case 4:18-cv-01060-YGR Document 264 Filed 08/27/20 Page 1 of 4




1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
2      Including Professional Corporations
     JAY T. RAMSEY, Cal. Bar No. 273160
3    1901 Avenue of the Stars, Suite 1600
     Los Angeles, California 90067-6055
4    Telephone:    310.228.3700
     Facsimile:    310.228.3701
5    E mail        jramsey@sheppardmullin.com

6 Attorneys for Defendants
  FREEDOM FINANCIAL NETWORK, LLC,
7 FREEDOM DEBT RELIEF, LLC, FLUENT,
  INC., and LEAD SCIENCE, LLC,
8
9                                     UNITED STATES DISTRICT COURT

10                                   NORTHERN DISTRICT OF CALIFORNIA

11
12 DANIEL BERMAN, STEPHANIE                          Case No. 4:18-cv-01060-YGR
     HERNANDEZ, and ERICA RUSSELL,
13                                                   DEFENDANTS’ OBJECTION TO NEW
                       Plaintiffs,                   EVIDENCE SUBMITTED ON REPLY OR,
14                                                   IN THE ALTERNATIVE, REQUEST FOR
              v.                                     A THREE-PAGE SUR-REPLY
15
   FREEDOM FINANCIAL NETWORK LLC,                    Honorable Yvonne Gonzalez Rogers
16 FREEDOM DEBT RELIEF, LLC, FLUENT,
   INC., and LEAD SCIENCE, LLC,
17
                       Defendants.
18
19 FREEDOM FINANCIAL NETWORK, LLC                    Hearing TBD per Court Order (Dkt. No. 252)
     and FREEDOM DEBT RELIEF, LLC,
20
                       Third Party Plaintiffs,
21
              v.
22
     DOES 1 through 5 ,
23
                       Third Party Defendants.
24
25
26
27
28

                                                                         Case No. 4:18-cv-01060-YGR
     SMRH:4843-7581-4089.1                                         OBJECTION TO REPLY EVIDENCE
        Case 4:18-cv-01060-YGR Document 264 Filed 08/27/20 Page 2 of 4




 1                                      OBJECTIONS TO EVIDENCE

 2            Pursuant to Local Rule 7-3(d), Defendants object to the following evidence submitted by

 3 Plaintiffs in their Reply on their renewed motion for class certification.
 4            Objection 1 (Verkhovskaya Reply Declaration, Dkt. 263). Defendants object to the

 5 Reply declaration of Anya Verkhovskaya and the exhibits thereto (Dkt. 263), which Plaintiffs
 6 cited in their reply (Dkt. 261 at 4:7-20). Ms. Verkhovskaya’s declaration constitutes belated
 7 expert testimony that should have been submitted before, either by the Court-ordered deadlines for
 8 the designation of such testimony in advance of the briefing on the renewed motion for class
 9 certification (May 22 or June 5, 2020, see Dkt. No. 252) or, at the very latest, with Plaintiffs’
10 opening brief on their renewed motion for class certification. That would have given Defendants
11 an opportunity to respond. The testimony should not have been submitted on reply. This is
12 particularly true because Ms. Verkhovskaya’s reply declaration addresses information included in
13 expert opinions submitted by Defendants’ expert, David Kalat, in his original report, submitted on
14 January 4, 2019 (Dkt. No. 260-6, Ex. 16), and his first supplemental expert report, submitted on
15 March 1, 2019 (Dkt. No. 260-6, Ex. 17). In addition, the arguments that Verkhovskaya’s reply
16 touches upon were first included in Defendants opposition to the first motion for class
17 certification, filed on March 1, 2019. (Dkt. No. Dkt. No. 152 at 13:14-23; 14:16-15:2.) Put
18 simply, Plaintiffs had ample time and opportunity to respond to this evidence long ago, but chose
19 to wait until their reply brief on the renewed motion for class certification.
20            Specifically, in their Opposition to the renewed motion for class certification, Defendants

21 made the following arguments (Dkt. 260 23:21-24:4):
22                     (1) “Reverse append” does not always identify a purported owner
                       for the phone number. One example is a registrant that identified
23
                       herself as Kelsey Forsch and entered the phone number ending in
24                     2068. Third-party records tied Ms. Forsch to the physical and email
25                     addresses submitted with her registration, but those records were
                       unable to connect Ms. Forsch to the phone number. In fact,
26
                       those records could not connect the phone number to anyone.
27                     (Ex, 17, Kalat Supp. at ¶ 62.) The phone number almost certainly
28                     belongs to Ms. Forsch (unless she was lying during her registration),

                                                        -1-                     Case No. 4:18-cv-01060-YGR
     SMRH:4843-7581-4089.1                                                OBJECTION TO REPLY EVIDENCE
        Case 4:18-cv-01060-YGR Document 264 Filed 08/27/20 Page 3 of 4




1                      but no one can say for certain without asking her. There are other
                       examples. (Ex. 17, Kalat Suppl. ¶ 79.) (2) Assuming “reverse
2
                       append” identifies someone as the owner of the phone, it is not
3                      always accurate. For example, the “reverse append” process
4                      does not connect Berman’s phone number to him. Instead, a
                       “reverse append” connects Plaintiff’s phone number to a person
5
                       named Ronald Berman. (Ex, 16, Kalat Report at ¶¶ 74-78; Ex. 19,
6                      Kostyun Report at ¶¶ 63, 75.)
7
              The bolded statements are what Ms. Verkhovskaya’s reply declaration and the arguments
8
     in the Reply address. As reflected in the above excerpt, the information relied on by Defendants
9
     was submitted with Kalat’s original report (Ex. 16) and first supplemental report (Ex. 17),
10
     submitted on January 4, 2019 and March 1, 2019, respectively. Defendants also made these same
11
     arguments in their opposition to the original motion for class certification. (See Dkt. No. 152 at
12
     13:14-23; 14:16-15:2.) To the extent that Plaintiffs wanted to address these issues, they should
13
     have done so by the Court-ordered deadlines for expert testimony in advance of the renewed
14
     motion for class certification – either by May 22, 2020 or June 5, 2020. (See Dkt. No. 252.) At
15
     the very latest, they should have submitted this evidence with their moving papers. Having failed
16
     to do so, the evidence is belated and should be disregarded.
17
              Objection 2 (Unsupported Statements in Reply). In their reply brief, Plaintiffs state as
18
     follows (Dkt. 261 at 4:7-13):
19
                       Defendants point to a lead associated with “Kelsey Forsch” to
20                     highlight the purported unreliability of the reverse append process to
21                     identify the Non-Visitor Class. See Opp. at 23. Data from data
                       processors show that the number belongs to Robert Hayes. See
22
                       Declaration of Anya Verkhovskaya in Support of Plaintiffs’ Class
23                     Certification Reply. When Plaintiffs’ counsel called the telephone
24                     number, Levi Hayes answered the phone and confirmed that his
                       father was Robert Hayes, that he had used the telephone
25
                       number since 2016, that he did not know a person named Kelsey
26                     Forsch, and that, to his knowledge, he had never visited a Fluent
27                     website.

28

                                                        -2-                      Case No. 4:18-cv-01060-YGR
     SMRH:4843-7581-4089.1                                                 OBJECTION TO REPLY EVIDENCE
        Case 4:18-cv-01060-YGR Document 264 Filed 08/27/20 Page 4 of 4




 1            Defendants object to the bolded section. First, this statement is not supported by a

 2 declaration or any other admissible evidence from counsel describing the phone call. Second,
 3 even if the statement were included in a declaration from counsel, the underlying information
 4 (what Levi Hayes allegedly said on the phone call) is inadmissible hearsay – it is an out-of-court
 5 statement (purportedly from Mr. Hayes) and is submitted for the purpose of proving the
 6 information therein. See Fed. R. Evid. 801-802.
 7                            ALTERNATIVE REQUEST FOR SUR-REPLY

 8            To the extent the Court is inclined to consider the above evidence, Defendants request an

 9 opportunity to submit a response. The response would be no more than three pages and would
10 likely include a short supplemental declaration from David Kalat addressing Ms. Verkhovskaya’s
11 declaration.
12 Dated: August 28, 2020                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

13
14                                        By                          /s/ Jay T. Ramsey
                                                                     JAY T. RAMSEY
15                                                                Attorneys for Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       -3-                     Case No. 4:18-cv-01060-YGR
     SMRH:4843-7581-4089.1                                               OBJECTION TO REPLY EVIDENCE
